DETAILED ACTION
     This action is in reply to papers filed 3/21/2022.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180312571A1, Published 11/1/2018.

Election/Restrictions
The Restriction Requirement mailed 9/27/2021 is moot in view of the cancellation of the claims contained therein. Claims 107-144, drawn to a method of treating a human in need of FVIII, is pending and examined herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 107-144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a human in need of FVIII, comprising: (a) providing a pharmaceutical composition comprising an adeno-associated virus (AAV) vector, wherein said AAV vector comprises (i) a nucleic acid variant encoding Factor VIII (FVIII) having a B domain deletion (FVIII-BDD), wherein said nucleic acid variant has the sequence of SEQ ID NO:7, (ii) an expression control element operably linked to said nucleic acid variant, wherein said expression control element comprises an element that confers expression in liver; and (iii) an AAV capsid serotype comprising a sequence that has the sequence of SEQ ID NO:27; and (b) intravenously administering an amount of said pharmaceutical composition to said human, wherein said FVIII is expressed in hepatocytes  in the liver of said human, and wherein said step (b) reduces bleeding episodes in said human or results in reduced need to administer recombinant FVIII to said human, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
 Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention: The inventive concept of the instant application is drawn to a method of treating a human having hemophilia A, wherein said method comprises intravenously administering an infusion of an effective amount of AAV-SPK-8011(LK03 capsid)-hFVIII, under control of a liver-specific promoter, to the human.
The Breadth of the Claims: The breadth of the claims is excessive with regard to (1) the nucleic acid variant, (3) the AAV capsid serotype and (3) expression of FVIII in any cell in the liver of the human. 
Amount of Direction Provided by Inventor/Working Examples: Inventor’s own work (Blood (2018) 132 (Supplement 1): 487;  Ref. 4 in IDS filed 2/14/22), starting at the paragraph bridging pg. 1 and pg. 2, High discloses they conducted a Phase I/II study of SPK-8011 in 12 men (ages 18-52 years) with severe (n=11) or moderately severe (n=1) hemophilia A. Prior to gene therapy, 8/12 subjects were on prophylaxis, and 4/12 received on-demand treatment. Subjects were enrolled in 1 of 3 dose cohorts, 5E11 vg/kg (n=2), 1E12(n=3), or 2E12(N=7). Additionally, High reports subjects were enrolled in 1 of 3 dose cohorts, 5E11 vg/kg (n=2), 1E12(n=3), or 2E12(N=7). Safety analysis showed no inhibitor formation. A single serious adverse event (SAE) was reported, associated with an immune response to AAV capsid characterized by simultaneous decline in FVIII, transaminase elevation peaking at Grade 2, and development of positive IFN-g ELISPOTs to capsid was observed beginning at week 6.5 after vector infusion. High reports that all vector doses led to expression of FVIII levels adequate to prevent bleeding and allow cessation of prophylaxis. Across the 12 subjects at 3 doses, there was a 97% reduction in annualized bleeding rate (ABR), and a 97% reduction in annualized infusion rate (AIR). Additionally, para. 213 of the PgPub teaches the AAV-SPK-8011 expression cassette has the CpG reduced FVIII-X07 (SEQ ID NO: 7) nucleic acid sequence and the LK03 capsid for packaging. Para. 261  of the PgPub notes that the LK03 AAV capsid was able to efficiently transduce non-human primate hepatocytes in vivo.  
At issue here is that the AAV vector of the claims is not the AAV vector of the working examples and the High et al. document. This is problematic. At the outset, the AAV-SPK-8011 used in High (and para. 213 and 261 of the PgPub) is an AAV capsid serotype that has 100% sequence identity to SEQ ID NO: 27, not an AAV capsid serotype that has 99% or greater sequence identity to SEQ ID NO: 27. Additionally, the AAV-SPK-8011 comprises a nucleic acid variant that has 100% sequence identity to SEQ ID NO: 7, not a variant that comprises a sequence has at least 95% sequence identity to SEQ ID NO: 7. Thus, it is clear that the vector of High et al. (and the working examples) is not the vector of the claims. This is problematic because the claimed invention requires a therapeutic effect and Applicant has not shown a therapeutic effect with any vector other than AAV-SPK-8011.
It is further noted that the breadth of the term ‘nucleic acid variant’ in independent claim 107 adds a significant level of unpredictability to the claimed invention. This is because claim 107 (a)(i) recites “a nucleic acid variant encoding Factor VIII (FVIII) having a B domain deletion (FVIII-BDD), wherein said nucleic acid variant comprises a sequence that has 95% or greater sequence identity to the sequence of SEQ ID NO: 7.” Examiner’s emphasis. The term "identity" is considered to encompass both global and local alignment identities. A global alignment contains all letters from both the query and target sequences. A local alignment aligns a substring of the query sequence (i.e. a fragment) to a substring of the target sequence. The instant specification supports this interpretation. For example, para. 99 of the specification teaches identity can extend over the entire length (global) or a portion (local) of the sequence. Thus, when taken with the recitation of “said nucleic acid variant comprises a sequence…” the term "identity”,  in the context of claim 1, is considered to NOT require a comparison over the entire length of SEQ ID NO: 7. Therefore, the claimed invention embraces treating a human in need of FVIII by intravenously administering fragments of SEQ ID NO:7. This is not enabled by the specification as the specification fails to teach fragments of SEQ ID NO: 7 that treat a human in need of FVIII. 
The State of the Prior Art: Shahani et al. (J Thromb Haemost. 2014 Jan;12(1):36-42.) teach that although the liver is the major site of coagulation factor VIII (FVIII) synthesis, the type of cells producing FVIII within the liver is still unclear. Shahani explains that in mice, transplantation of different liver cell fractions enriched in either hepatocytes, liver sinusoidal endothelial cells (LSECs) or Kupffer cells (KCs) identified LSECs but not hepatocytes as the major hepatic FVIII producers. However, transplantation of hepatocytes in FVIII−/− mice has also been reported to restore significant FVIII activity. In humans, the art is similarly confusing. Indeed, the presence of FVIII antigen (FVIII:Ag) in LSECs have been observed while, others have identified FVIII mRNA or FVIII:Ag in hepatocytes, but not in LSECs. Additionally, FVIII:Ag has also been detected in the supernatant of in vitro cultures of purified hepatocytes. Owing to these contradictory reports, Shahani notes that it is currently unclear which liver cells produce FVIII in humans (Pg. 36, Col. 2). In contrast, the specification makes clear that the LK03 AAV capsid was able to successfully transduce NHP hepatocytes in vivo.
 Without limiting the expression of the vector to hepatocytes in the liver, it would be totally unclear whether the CpG reduced FVIII-X07 produced in non-hepatocytes would be at therapeutically relevant levels to reduce bleeding episodes in said human or result in reduced need to administer recombinant FVIII to said human, as required by the claims.  The lack of a requirement that the therapeutic gene be expressed in a therapeutically relevant cell only serves to exacerbate an already unpredictable art. 
The level of Predictability in the Art/Conclusion: The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to  (1) the breadth of the claims which embraces use of an AAV serotype that does not have 100% sequence identity to SEQ ID NO: 27 and a nucleic acid variant that does not have 100% sequence identity to SEQ ID NO: 7 and (2) the state of the art which establishes a heterogenous cell population in the liver, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed. Thus, limiting the claimed invention to the scope above would be proper.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 107-144 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-41 of U.S. Patent No. 11168124.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Instant claims are drawn to a method of treating a human in need of FVIII, comprising:
(a) providing a pharmaceutical composition comprising an adeno-associated virus (AAV) vector, wherein said AAV vector comprises (i) a nucleic acid variant encoding Factor VIII (FVIII) having a B domain deletion (FVIII-BDD), wherein said nucleic acid variant comprises a sequence that has 95% or greater sequence identity to the sequence of SEQ ID NO:7, (ii) an expression control element operably linked to said nucleic acid variant, wherein said expression control element comprises an element that confers expression in liver; and (iii) an AAV capsid serotype comprising a sequence that has 99% or greater identity to the sequence of SEQ ID NO:27; and (b) intravenously administering an amount of said pharmaceutical composition to said human, wherein said FVIII is expressed in said human, and wherein said method reduces bleeding episodes in said human or results in reduced need to administer recombinant FVIII to said human.
Independent claim 32 of U.S. Patent ‘124 is drawn to a method of treating a human in need of FVIII, comprising: (a) providing a pharmaceutical composition comprising an adeno-associated virus (AAV) vector, wherein said AAV vector comprises (i) a nucleic acid variant encoding Factor VIII (FVIII) having a B domain deletion (FVIII-BDD), wherein said nucleic acid variant has the sequence of SEQ ID NO:7, (ii) an expression control element operably linked to said nucleic acid variant, wherein said expression control element comprises an element that confers expression in liver; and (iii) an AAV capsid serotype having the sequence of SEQ ID NO:27; and (b) intravenously administering an amount of said pharmaceutical composition to said human, wherein said FVIII is expressed in hepatocytes of said human, and wherein said method reduces bleeding episodes in said human and results in reduced need to administer recombinant FVIII to said human.
It is clear that all the elements of the application claims are to be found in patent claims  (as the application claims fully encompasses patent claims).  The difference between the application claims and the patent claims  lies in the fact that the patent claim includes many more elements and is thus much more specific (e.g. FVIII is expressed in hepatocytes of said human).  Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims is anticipated by claims of the patent, it is not patentably distinct from claims of the patent.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632